Citation Nr: 1630082	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  07-19 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with limitation of motion.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine condition.

5.  Propriety of the assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent as of January 26, 2007.

6.  Propriety of the assignment of a separate rating for right upper extremity radiculopathy, evaluated as 10 percent as of September 8, 2007; noncompensable as of July 28, 2008; and 30 percent as of January 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The June 2006 rating decision continued the 10 percent ratings for the Veteran's right and left knee disabilities.  The July 2010 rating decision granted service connection for degenerative arthritis of the thoracolumbar spine with limitation of motion and cervical spine condition, and assigned 20 percent and 10 percent evaluations, respectively, effective August 26, 2005 (the date VA received the Veteran's claims to reopen).  Thereafter, the Veteran perfected a timely substantive appeal as to the propriety of the assigned ratings for his bilateral knee, back, and neck disabilities.

In a January 2011 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the left lower extremity, effective January 26, 2007.  Further, a separate 10 percent rating was assigned for radiculopathy of the right upper extremity, effective September 8, 2007; and a noncompensable rating was assigned as of July 28, 2008.   Further, a March 2015 rating decision increased the rating for the Veteran's right upper extremity radiculopathy to 30 percent, effective January 30, 2015.  While the Veteran did not appeal the January 2011 or March 2015 rating decisions with respect to the propriety of the ratings assigned for his left lower and right upper extremity radiculopathy, such issues are part and parcel of his claims of entitlement to higher initial ratings for his thoracolumbar and cervical spine disabilities as the rating criteria governing the evaluation of these disabilities specifically indicate that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating formula for Diseases and Injuries of the Spine (2015).  Therefore, the Board has jurisdiction over such issues and they have been included on the title page of this decision.

In July 2014, the Veteran and his friend provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2014, the Veteran requested a copy of his Board hearing transcript.  In a September 24, 2014 letter, the Board enclosed a copy of the Veteran's July 2104 Board hearing transcript, and informed the Veteran that he had 30 days from the date of the letter to file a motion to correct the transcript if he believed it was not accurate.  The Board observes that 30 days have passed and the Veteran has not filed a motion.

In November 2014, the Board remanded the case for additional development and it now returns for final appellate review.  

The Board notes that, subsequent to the issuance of the March 2015 supplemental statement of the case, additional evidence was added to the record, to include VA treatment records dated July 2015.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a July 2015 letter. 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's chondromalacia of the right knee is manifested by objective evidence of arthritis and painful motion with extension that was limited to no more than zero degrees and flexion that was limited to no more than 110 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

2.  For the entire appeal period, the Veteran's chondromalacia of the left knee is manifested by objective evidence of arthritis and painful motion with extension that was limited to no more than zero degrees and flexion that was limited to no more than 120 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without lateral instability, recurrent subluxation, dislocation or removal of the semilunar cartilage, ankylosis, impairment of the tibia or fibula, or genu recurvatum.

3.  For the entire period on appeal, the degenerative arthritis of the thoracolumbar spine with limitation of motion is manifested by forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without ankylosis,  intervertebral disc syndrome with incapacitating episodes, associated objective neurologic abnormalities other than right lower extremity radiculopathy prior to March 5, 2007, or left lower extremity radiculopathy prior to January 26, 2007.

4.  For the entire period on appeal, the cervical spine condition is manifested by forward flexion of the cervical spine that to greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement, repetitive motion, or flare-ups, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,  ankylosis, intervertebral disc syndrome with incapacitating episodes, associated objective neurologic abnormalities other than right upper extremity radiculopathy prior to September 8, 2007, or left upper extremity radiculopathy prior to November 29, 2007.

5.  From September 8, 2007, to January 29, 2015, the Veteran's right upper extremity radiculopathy was manifested by no more than mild impairment of the middle radicular nerve.

6.  From January 30, 2015, the Veteran's right upper extremity radiculopathy was manifested by no more than moderate impairment of the middle radicular nerve.

7.  From November 29, 2007, to January 29, 2015, the Veteran's left upper extremity radiculopathy was manifested by no more than mild impairment of the middle radicular nerve.

8.  As of January 30, 2015, the Veteran's left upper extremity radiculopathy was manifested by no more than moderate impairment of the middle radicular nerve.

9.  As of January 27, 2007, the Veteran's left lower extremity radiculopathy was manifested by no more than mild impairment of the sciatic nerve.

10.  As of March 5, 2007, the Veteran's right lower extremity radiculopathy was manifested by no more than moderate impairment of the sciatic nerve.



CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  For the entire appeal period, the criteria for a rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.25, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  For the entire appeal period, the criteria for an initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for the cervical spine condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  From September 8, 2007, to January 29, 2015, the criteria for an initial 20 percent rating, but no higher, for right upper extremity (major) radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8511 (2015).

6.  As of January 30, 2015, the criteria for a 40 percent rating, but no higher, for right upper extremity (major) radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8511 (2015).

7.  From November 29, 2007, to January 29, 2015, the criteria for an initial 20 percent rating, but no higher, for left upper extremity (minor) radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8511 (2015).

8.  As of January 30, 2015, the criteria for a 30 percent rating, but no higher, for left upper extremity (minor) radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8511 (2015).

9.  As of January 27, 2007, the criteria for an initial rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

10.  As of March 5, 2007, the criteria for an initial rating 20 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

With respect to the propriety of the initially assigned ratings for degenerative arthritis of the thoracolumbar spine with limitation of motion and cervical spine condition, the appeal stems from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims for service connection for his thoracolumbar and cervical spine disabilities were granted and initial ratings assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the increased ratings claims for chondromalacia of the left and right knees, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2005 letter, sent prior to the initial unfavorable decision issued in June 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Worker's Compensation records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations in October 2005, September 2008, March 2010, November 2010, July 2011, and January 2015 so as to ascertain the nature and severity of his service-connected bilateral knee, back, and neck disabilities, to include, for the latter disabilities, the nature and severity of any associated neurological impairment.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  

The Board has considered the Court's recent holding in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on the current examinations of record as such include range of motion testing and reflect findings of pain on weight-bearing.  Furthermore, he is service-connected for both knees, thus making it impossible to test against the "undamaged" joint.  Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his increased rating claims, or otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Additionally, in July 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected knee and spine disabilities, to include any associated neurological abnormalities, was solicited, to include the type and frequency of the symptoms he experiences as a result of each such disability, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim[s] for benefits," but "the outstanding issues material to substantiating the claim[s]," was also fully explained.  See Bryant, 23 Vet. App. at 497.

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing additional VA examinations.  Specifically, in November 2014, the Board remanded the case to allow the Veteran to identify any relevant VA or non-VA healthcare provider and afford the Veteran VA examinations.  The Veteran subsequently identified records from Kaiser Sacramento, which VA obtained in January 2015.  Furthermore, the AOJ obtained outstanding VA treatment records and conducted the requested medical examinations.  Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Traumatic arthritis is rated under the diagnostic code pertinent to degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In the absence of limitation of motion, Diagnostic Code 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating under Diagnostic Code 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

A.  Left and Right Knee Disabilities

The Veteran generally contends that a higher rating is warranted for his right and left knee chondromalacia.  Such disabilities are rated under Diagnostic Code 5260 for limitation of flexion.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  Such further provides that a 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating is warranted where extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R.
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

On August 26, 2005, the Veteran filed an increased rating claim for his service-connected knee disabilities.

On VA examination in October 2005, the Veteran reported fatigue, lack of endurance, weakness, stiffness, swelling, and knee pain that flares up weekly for about one week.  He reported that flares are precipitated by weightbearing and alleviated by rest.  He also reported occasional cane use.  He also reported that he is able to fish and perform light to moderate house chores, but he cannot bike, run, or jog.  Physical examination showed bilateral knee flexion limited to 140 degrees and extension to 0 degrees due to pain, weakness, fatigue, and lack of endurance.  There was evidence of crepitus but no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, meniscal conditions, or surgery.

In August 2006, the Veteran reported pain and swelling such that he cannot walk.

On VA examination in September 2008, the Veteran reported intermittent aching, crepitus, stiffness, and increased pain with activity.  Physical examination showed bilateral knee flexion to 140 degrees and extension to 0 degrees without pain, weakness, fatigue, and lack of endurance.  There was evidence of crepitus but no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, meniscal conditions or surgery.  X-rays showed bilateral patellofemoral compartment early osteoarthritis.

In 2009, the Veteran reported pain, giving way and buckling, weakness, and intermittent swelling.  An MRI of the right knee showed that ligaments were intact but that there was a small cyst on the right knee.  See, e.g., VA treatment records (March 31, 2009) (MRI) and (May 12, 2009).

In August 2010, the Veteran reported constant knee pain causes difficulty sleeping and precludes employment.

On VA examination in July 2011, the Veteran reported a continuation of symptoms reported on previous examinations as well as difficulty with prolonged weightbearing or activity, to include standing, walking, lifting, stooping and driving.  Physical examination showed left knee flexion limited to 120 degrees and right knee flexion limited to 130 degrees due to pain.  Extension was normal bilaterally.  There was evidence of crepitus and grinding but no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation, meniscal conditions, or surgery.

On August 25, 2011, an MRI of the right knee showed a small tear on the posterior horn of the medial meniscus, but that lateral and major ligaments were intact.  An orthopedic surgeon explained that neither this meniscal tear nor the cyst shown on the March 31, 2009, MRI are symptomatic.  See VA treatment record (November 2, 2011).  Throughout the rest of 2011, the Veteran reported locking, popping, and grinding.  Physical examinations showed some crepitus, ligaments were stable and intact, and no effusion. See, e.g., VA treatment record (December 6, 2011).

In June 2013, the Veteran reported that knee pain precluded standing or walking longer than 45 minutes.  See VA treatment record (June 4, 2013).

At the July 2014 Board hearing, the Veteran reported knee pain, stiffness, fatigue, giving way, locking, and popping.  He also reported difficulty with prolonged sitting and standing.

On VA examination in January 2015, the Veteran reported a continuation of the symptoms and resulting impairment reported during the Board hearing and previous examinations, to include constant cane use. Physical examination showed knee flexion to 120 degrees on the left and 110 on the right due to pain.  Extension was normal bilaterally.  There was evidence of crepitus but no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  Instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner reported that the meniscal tear shown on the March 31, 2009, MRI had spontaneously healed.

In December 2015, an orthopedic surgeon reported no effusion and that knee ligaments were normal.  See VA treatment record (December 1, 2015).

As the Veteran's knee disabilities have been evaluated based on limitation of flexion under Diagnostic Code 5260, the Board has first considered whether he is entitled to a rating in excess of 10 percent under such criteria, which provides for a 20 percent rating where flexion is limited to 30 degrees.  However, the evidence demonstrates that the Veteran's right knee flexion is limited to 110 degrees and his left knee flexion is limited to 120 degrees, both at worst, during the appeal period.  Even in consideration of pain, the Board finds that he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260.  In this regard, the Board has considered whether repetitive motion and/or flare-ups resulted in additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination.  However, while such symptoms have been demonstrated on examination, namely the October 2005 VA examination, there has been no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Additionally, in September 2008, July 2011, and January 2015, pain with active motion was found in both knees, but there is no indication that such resulted in additional functional loss, to include a greater loss of flexion.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees in either knee.  See DeLuca, supra; Mitchell, supra.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5260 in either knee.

Pursuant to VAOPGCPREC 9-04, the Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5261 pertinent to limitation of extension of the leg.  As indicated previously, Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  Here, the evidence fails to show that the Veteran's extension of the bilateral knees is limited to more than zero degrees at any point during the appeal period, even in consideration of additional functional loss due to symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups.  In this regard, all VA examinations reports show bilateral knee extension to zero degrees without pain.  Therefore, as the evidence fails to show limitation of extension to a compensable degree, even in contemplation of functional loss caused by symptoms such as pain, swelling, weakness, fatigue, or incoordination as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261.  See DeLuca, supra; Mitchell, supra.

The Board has further considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Initially, the Board finds that the Veteran is competent to report feelings of giving way, buckling, and popping, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However,  recurrent subluxation and lateral instability are not simple medical conditions the Veteran is competent to self-diagnose, because they involve internal processes, including muscles, ligaments, and joints, which fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran has not shown that he is qualified through education, training, or experience, and thus, not competent, to offer medical diagnoses or opinions regarding the underlying pathology causing his current feelings of giving way, buckling, and popping.  Accordingly, his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent evidence pertaining to the presence of recurrent subluxation and lateral instability consists of the medical treatment records and VA examination reports.  These records fail to demonstrate recurrent subluxation or lateral instability.  In fact, the VA examiners and an orthopedic surgeon concluded that the Veteran does not experience recurrent subluxation or lateral instability.  See, e.g., VA treatment record (December 1, 2015).  Additionally, MRIs consistently show that knee ligaments are intact and stable.  See VA treatment records (March 31, 2009; and August 25, 2011).  For these reasons, the Board finds that the Veteran has not experienced subluxation or lateral instability during the pendency of the appeal, holding that the medical evidence against the presence of such outweighs the Veteran's lay reports of giving way, buckling, and popping.  Consequently, he is not entitled to a higher or separate rating under Diagnostic Code 5257 in either knee.

The Board further notes that the VA examiners also agreed that there was no dislocation or removal of meniscus or semilunar cartilage in either knee.  While there the March 31, 2009, MRI showed a tear in the right knee meniscus, the January 2015 VA examiner and an orthopedic surgeon reported that the tear was asymptomatic and did not result in effusion.  See, e.g., VA treatment record (November 2, 2011).  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under Diagnostic Code 5258 or 5259, respectively, is therefore not warranted.

Finally, the Board has considered the applicability of other potential diagnostic codes.  As the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under 5256, 5262, or 5263, respectively, in either knee.


B.  Thoracolumbar Spine Disability

The Veteran contends that the severity of his thoracolumbar spine symptoms, including constant back pain, warrants a higher rating.

The Veteran's service-connected degenerative arthritis of the thoracolumbar spine with limitation of motion is currently rated under the Diagnostic Code for lumbar spine strain, which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The criteria also include the following provisions: 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A  20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

On August 26, 2005, the Veteran filed a claim for service connection for a thoracolumbar spine disability.

In September 2005, the Veteran reported chronic back pain; a healthcare provider noted that the Veteran had full range of motion of forward flexion.  See VA treatment record (September 23, 2005).

In August 2006, the Veteran reported pain and swelling such that he could not walk.  In January 2009, he reported that spine pain precluded lifting and prolonged standing.

On VA examination in March 2010, the Veteran reported back pain with severe flare-ups that leave him incapacitated for several days.  He further explained that back pain precludes fishing and sports and causes discomfort.  However, he denied bowel and bladder dysfunction, and reported satisfactory erections.  Physical examination showed forward flexion limited to 50 degrees due to pain; however, there was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.

In August 2010, the Veteran reported constant back pain causes difficulty sleeping and precludes employment.

On VA examination in July 2011, the Veteran reported back pain, fatigue, decreased range of motion, stiffness, weakness, spasm, and severe flares that occur weekly and last three to seven days.  Physical examination showed forward flexion limited to 50 degrees due to pain; however, there was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  The Veteran denied erectile dysfunction, and there was no history of urinary or fecal incontinence.

At the July 2014 Board hearing, the Veteran reported a continuation of the symptoms reported on previous examinations and noted that he has never been prescribed bedrest.

On VA examination in January 2015, the Veteran reported that he experiences near-daily flares, which require him to lay down until the pain abates.  Physical examination showed forward flexion limited to 60 degrees due to pain; however, there was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  The examiner noted that there is no evidence if IVDS or incapacitating episodes over the past 12 months.  No neurological impairment, other than lower extremity radiculopathy, were noted.

After considering the foregoing evidence, the Board finds that the evidence of record does not support a rating higher than 20 percent based on range of motion.  Specifically, at no point during the appeal period has the Veteran's lumbar spine been characterized by ankylosis or forward flexion limited to 30 degree or less, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the Veteran has a longstanding history of thoracolumbar spine pain as noted in his statements, treatment records, and VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, or ankylosis of the lumbar spine, at any time during the period on appeal.  At worse, forward flexion of the thoracolumbar spine was limited to 50 degrees, even considering pain and other factors.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's lumbar pain did affect his spinal contour, here, the VA treatment records and VA examinations do not reveal additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 20 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's thoracolumbar spine disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected thoracolumbar spine disability has resulted IVDS with incapacitating episodes as described under Diagnostic Code 5243.  The January 2015 VA examiner found that the Veteran does not suffer from IVDS, the Veteran testified that he has never been prescribed bedrest, and the clinical records fail to show any evidence of incapacitating episodes due to his spine disorder that meet the requirements set forth in Diagnostic Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable for IVDS.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the lumbar vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 20 percent rating for his thoracolumbar spine disability to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

C.  Cervical Spine Disability

The Veteran contends that the severity of his cervical spine symptoms, including constant pain, warrants a higher rating.

The Veteran's service-connected cervical spine disability is currently rated under the Diagnostic Code for degenerative arthritis of the spine, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to the cervical spine: a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The criteria also include the provisions from Notes 1 through 6, as listed above.

On August 26, 2005, the Veteran filed a claim for service connection for a cervical spine disability.

The Veteran's medical records are replete with complaints of neck pain and limitation of motion throughout the pendency of the appeal.  See, e.g., VA treatment records (November 29, 2007; and May 12, 2009).  In January 2009, he reported that spine pain precludes lifting and prolonged standing.

On VA examination in March 2010, physical examination showed that pain limited cervical flexion to 35 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 70 degrees.  The Veteran's combined range of cervical motion was limited to 255 degrees.  There was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.

In August 2010, the Veteran reported constant pain causes difficulty sleeping and precludes employment.

On VA examination in July 2011, the Veteran reported pain and stiffness with moderate, weekly flares that last three to seven days.  The Veteran reported difficulty with lifting, carrying, and reaching up.  Physical examination showed that pain limited cervical flexion to 45 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 45 degrees, and left and right lateral rotation to 60 degrees.  The Veteran's combined range of cervical motion was limited to 250 degrees.  There was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.

In May 2012, the Veteran reported head to toe pain for the past two weeks.  Physical examination showed full range of motion of the cervical spine with no tenderness on palpation.  See VA treatment record (May 31, 2012).

At the July 2014 Board hearing, the Veteran reported a continuation of previously reported symptoms.

In October 2014, the Veteran presented to the emergency room with the "kissing disease."  Physical examination showed that cervical range of motion was within normal limits.  See VA treatment record (October 30, 2014).

On VA examination on January 30, 2015, the Veteran reported pain with near-daily flare-ups during which time he barely turn his head.  Physical examination showed that pain limited cervical flexion to 40 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 55 degrees.  The Veteran's combined range of cervical motion was limited to 210 degrees.  There was no evidence of additional functional impairment or limitation in range of motion on repetitive-use testing.  The examiner noted that the following factors contribute to the Veteran's spine disability: less movement than normal, weakened movement, incoordination, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing, and or weight-bearing.  The examiner also noted that the Veteran had localized tenderness and guarding of the cervical spine, which do not result in abnormal gait or abnormal spinal contour.

After considering the foregoing evidence, the Board finds that the evidence of record does not support a rating higher than 10 percent based on range of motion.  Specifically, at no point during the appeal period has the Veteran's cervical spine been characterized by forward flexion of the cervical spine limited to less than 30 degrees; or, the combined range of motion of the cervical spine limited to less than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, even in contemplation of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, supra.

In this regard, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston, supra.  In the instant case, the Veteran has a longstanding history of cervical spine pain as noted in his statements, treatment records, and VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, supra.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, supra; Hicks, supra.

However, despite the Veteran's complaints, pain did not result in limitation of flexion to 30 degrees or less, a combined range of cervical spine motion to less than 170 degrees, or ankylosis at any time during the period on appeal.  At worse, forward flexion of the cervical spine was limited to 35 degrees and combined range of cervical spine motion to 210, even considering pain and other factors.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Although the record reflects that the Veteran's cervical pain did cause guarding, here, the VA treatment records and VA examinations show that it did not cause abnormal gait or abnormal spinal contour or additional functional impairment, including additional limitation of motion, on account of pain, weakness, etc, that is not already contemplated by the now assigned 10 percent rating.  Burton, supra; 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted for the Veteran's cervical spine disability even in consideration of painful motion and other factors such as weakness, fatigability, lack of endurance, and incoordination. 

The Board has also considered whether the Veteran's service-connected spine disability has resulted IVDS with incapacitating episodes as described under Diagnostic Code 5243.  As discussed above, there is no lay or medical evidence of incapacitating episodes due to his spine disorder that meets the requirements set forth in Diagnostic Code 5243, i.e., requiring bed rest prescribed by a physician.  Therefore, a higher rating is also not assignable for IVDS.

The Board notes spinal arthritis was found on X-ray; however, such X-ray evidence of arthritis would not avail the Veteran of a higher rating.  Although, as noted above, a 10 percent rating can be assigned for degenerative arthritis of the cervical vertebrae resulting in either painful motion or non-compensable motion, that is only true when limitation of motion is non-compensable.  As the Veteran is herein assigned a 10 percent rating for his cervical spine disability to compensate his for painful motion, a separate compensable disability cannot be awarded for arthritis.  Pursuant to 38 C.F.R. § 4.45(f), the cervical vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.

E.  Neurological Abnormalities Associated with the Service-Connected Spine Disabilities

The Board has also considered whether higher or separate ratings are warranted for radiculopathy associated with the Veteran's service-connected spinal disabilities.

With regard to paralysis of the sciatic nerve, incomplete paralysis warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With regard to paralysis of the median nerve, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  Moderate incomplete paralysis of the median nerve of a major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of a minor upper extremity is rated as 20 percent disabling.  Severe incomplete paralysis of the median nerve of a major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of a minor upper extremity is rated as 40 percent disabling.  Complete paralysis of a major extremity is rated as 70 percent disabling, and complete paralysis of a minor extremity is rated 60 percent disabling.  Complete paralysis contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

With regard to paralysis of the middle radicular nerve group, a 20 percent rating is warranted for mild incomplete paralysis of the middle radicular nerve group of either upper extremity.  Moderate incomplete paralysis of the middle radicular nerve group of a major upper extremity is rated as 40 percent disabling.  Moderate incomplete paralysis of the middle radicular nerve group of a minor upper extremity is rated as 30 percent disabling.  Severe incomplete paralysis of the middle radicular nerve group of a major upper extremity is rated as 50 percent disabling, and severe incomplete paralysis of a minor upper extremity is rated as 40 percent disabling.  Complete paralysis of a major extremity is rated as 70 percent disabling, and complete paralysis of a minor extremity is rated 60 percent disabling.  Complete paralysis contemplates lost or severe impact on adduction, abduction and rotation of arm, flexion of elbow, and extension of the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.   § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.





i.  Radiculopathy of the Left Lower Extremity

The Veteran is currently in receipt of a 10 percent rating for radiculopathy of the left lower extremity, effective January 27, 2007, the date such disability was first shown, which has been evaluated on the basis of sciatic nerve impairment under Diagnostic Code 8520.

The Veteran has reported that back pain radiates into his lower extremities, causing tingling, numbness, and stiffness, which result in difficulty walking.  See e.g., Board hearing (July 2014).

Neurological examinations showed hypoactive reflexes in the Achilles in January 2012 and decreased sensation to vibration and light touch in the feet in March 2007, November 2010, January 2012, and January 2015.  See VA treatment records (March 5, 2007, November 19, 2010, January 23, 2012); VA examination (January 2015).  However, neurological examinations in July 2008, May 2009, November 2010, January 2011, September 2011, October 2011, May 2012, and October 2014, show that sensory, motor, and reflex functions were normal.  See VA treatment records (July 28, 2008; May 12, 2009; November 5, 2010; January 30, 2011; September 19, 2011; October 26, 2011; May 31, 2012; October 30, 2014); VA examination (November 2010).

During a January 2015 VA spine examination, the Veteran reported mild paresthesias and/or dysesthesias in the left lower extremity, which impaired his ability to stand, stoop, kneel, lift, and carry.  The examiner diagnosed radiculopathy of the left lower extremity and opined that it resulted in mild impairment of the sciatic nerve.  The examiner noted that there is no paralysis of the lower extremity nerves and that impairment is sensory and intermittent.

For the entire period on appeal, radiculopathy of the left lower extremity has manifested by radiating pain, decreased sensation to vibration and light touch in the feet, and hypoactive in the Achilles, which causes difficulty on weightbearing and physical activity.  Significantly, more than 15 neurological examinations show that the Veteran's sensation has been normal, but for 3 instances of decreased sensation vibration and light touch in the feet; reflexes have been normal, but for 1 instance of hypoactive reflexes in the Achilles; and strength and motor functions have been consistently normal.  The Board finds, and the January 2015 VA examiner agrees, that the Veteran's left lower extremity radiculopathy has resulted in no more than mild impairment of the sciatic nerve.  Having considered the Veteran's reported symptoms, the Board finds that the neurological examination results of record reflect occasional sensory and reflex impairment demonstrative of mild impairment.  Moreover, the affirmative evidence against any motor or strength deficits further supports the finding of mild impairment.  For these reasons, the Board finds that the preponderance of evidence is against a finding of moderate impairment.  Therefore, a rating in excess of the current 10 percent for mild impairment of the sciatic nerve is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

ii.  Radiculopathy of the Right Upper Extremity

The Veteran is currently in receipt of the following ratings for radiculopathy of the right upper extremity, effective September 8, 2007, the date such disability was first shown, which has been evaluated on the basis of median nerve impairment under Diagnostic Code 8515: 10 percent rating from September 8, 2007, to July 28, 2008; noncompensable from July 28, 2008, to January 30, 2015; and 30 percent rating from January 30, 2015, to present.  As the Veteran is right-handed, the right upper extremity is his major upper extremity.  See, e.g., VA examination (January 2015).

The Board finds that Diagnostic Code 8511 provides more appropriate and favorable criteria for evaluating the Veteran's right upper extremity radiculopathy than Diagnostic Code 8515.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  First, the January 2015 VA examiner explained that middle radicular nerve impairment is the best way to evaluate the severity of the Veteran's right upper extremity radiculopathy.  Second, the Diagnostic Code for impairment of the middle radicular nerve group (Diagnostic Code 8511) offers a higher maximum rating than the Diagnostic Code for impairment of the median nerve (Diagnostic Code 8515).

The Veteran has reported decreased grip strength, tingling, and numbness, which occasionally result in difficulty making a fist and grasping a cup.  See Board hearing (July 2014); VA treatment record (November 29, 2007); VA examination (March 2010).

In November 2007, neurological testing showed hypoactive +1 reflexes in the upper extremities with decreased sensation to light touch in the right hand.  The diagnosis was cervical disc disease with likely radiculopathy.  See VA treatment record (November 29, 2007).

During a November 2010 nerve examination, electromyography and nerve conduction testing showed hypoactive finger jerk; however, the examiner concluded that there was no definite evidence of a neurological condition of the bilateral upper extremities beyond the Veteran's reported symptoms.  See VA treatment record (November 19, 2010).

During nerve examinations in July 2008, March 2010, January 2011, July 2011, September 2011, October 2011, May 2012, October 2014, and January 2015, sensory, motor, and reflex functions were normal.  See VA treatment records (July 28, 2008; January 30, 2011; September 10, 2011; January 23, 2012; May 31, 2012; October 30, 2014); VA examinations (March 2010, July 2011, January 2015).

During a January 2015 VA spine examination, the Veteran reported moderate numbness in the upper extremities, which limits his ability to look up and tilt his head.  While neurological examination of the shows that strength, reflex, and sensory examinations were normal, the examiner diagnosed radiculopathy of the upper extremities and opined that it resulted in moderate impairment of the middle radicular group.

For the entire period on appeal, radiculopathy of the right upper extremity has manifested by pain radiating into the right upper extremity pain, decreased grip strength, tingling, and numbness, decreased sensation, and hypoactive reflexes.

Initially, the Board finds that a 40 percent rating for right upper extremity radiculopathy is warranted from January 30, 2015.  The January 30, 2015, VA examination marked a turning point in the state of the Veteran's right upper extremity radiculopathy.  Based on the facts found, it was at this point that it became factually ascertainable that an increase in severity occurred, that is, that right upper extremity radiculopathy resulted in moderate impairment.  The Board finds, however, that a rating in excess of 40 percent for right upper extremity radiculopathy is not warranted at any time during the appeal period.  Significantly, the Veteran's right upper extremity radiculopathy is almost exclusively productive of sensory impairment, such as numbness, tingling, decreased sensation, and pain.  While he reports decreased grip strength, more than a dozen neurological examinations conducted throughout the appeal period show that motor function and strength are normal.  While the Veteran may experience decreased grip strength, the neurological evidence of record unanimously suggests that such is not due to his service-connected right upper extremity radiculopathy.  Additionally, the only medical evidence of impairment beyond sensory function, which warrants at most moderate impairment, is the November 2011 and November 2010 neurological examinations, which show hypoactive reflexes.  The Board finds that, even when considered in light of the Veteran's reported symptoms, these isolated incidents of +1 reflexes are not sufficient to warrant the a 40 percent rating, which requires moderate incomplete paralysis of the middle radicular nerve group.  Therefore, a rating in excess of the current 40 percent for moderate impairment of the middle radicular nerve is not warranted at any time during the appeal period.

Prior to January 30, 2015, the Board finds that right upper extremity radiculopathy manifested at worst as mild impairment of the middle radicular nerve group.  While the Veteran reported symptoms such as numbness, tingling, decreased sensation, and decreased grip strength, the neurological evidence of record overwhelmingly suggests that such symptoms are not due to the Veteran's service-connected right upper extremity radiculopathy.  Specifically, nearly all neurological examinations during this period of the appeal, which included electromyography and nerve conduction testing performed by neurologists and other medical professionals, shows that the Veteran's radiculopathy did not result in sensory, motor, or reflex impairment.  While the November 2011 and November 2010 neurological examinations show some hypoactive reflexes and decreased sensations, the November 2010 examiner stated that there is no definite evidence of a neurological condition of the bilateral upper extremities beyond the Veteran's reported symptoms.  Even after resolving any doubt in the Veteran's favor, the isolated evidence of sensory and reflex impairment does not rise to the level of moderate impairment of the middle radicular nerve group.  Therefore, a 20 percent rating, but no more, for mild impairment of the middle radicular nerve is warranted from September 8, 2007, to July 28, 2008.  Additionally, a 20 percent rating, but no more, is warranted for mild impairment of the middle radicular nerve from July 28, 2008, to January 30, 2015.  See 38 C.F.R. § 4.124a, Diagnostic Code 8511.

iii.  Radiculopathy of the Left Upper Extremity

The Board finds that the Veteran experiences left upper extremity radiculopathy due to his service-connected spinal disabilities, which impairs his middle radicular nerve group.  As such, a separate disability rating is warranted under Diagnostic Code 8511 (middle radicular nerve group) as of November 29, 2007, the date where such symptoms were first demonstrated.

The Veteran has reported decreased grip strength, tingling, and numbness, which occasionally result in difficulty making a fist and grasping a cup.  See Board hearing (July 2014); VA treatment record (November 29, 2007); VA examinations (March 2010, November 2010).

In November 2007, neurological testing showed hypoactive (+1) reflexes in the upper extremities.  See VA treatment record (November 29, 2007).

Seven periodic neurology examinations from 2008 to present show that motor, sensory, and reflex functions were intact in the left upper extremity; however, a March 2010 VA examiner diagnosed cervical radiculopathy and a January 2015 VA examiner opined that right upper extremity resulted in moderate impairment of the middle radicular group.  See VA treatment records (July 28, 2008; January 30, 2011; September 10, 2011; October 26, 2011; January 23, 2012; May 31, 2012; October 30, 2014); VA examinations (March 2010, July 2011, January 2015).

After resolving any doubt in the Veteran's favor, the Board finds that left upper extremity radiculopathy manifested, at worst, in mild impairment of the middle radicular nerve group prior to January 30, 2015, and moderate impairment of the same thereafter.  The rationale is that, but for the November 2008 neurological examination, which showed hypoactive reflexes, neurological examinations throughout the appeal period have consistently indicated that the Veteran's left upper extremity radiculopathy does not result in sensory, motor, or reflex impairment.  Even considering the Veteran's reported symptoms, the objective neurological evidence of record, some of which based on electromyography and nerve conduction testing  and rendered by neurologists, shows that such symptoms were not due to the service-connected nerve disability.  Moreover, prior to January 30, 2015, the only evidence of neurological impairment beyond the Veteran's lay assertions is the November 2008 neurological examination, which shows minimal reflex impairment.  Thus, in the presence of affirmative evidence against sensory or motor impairment, there is no evidence of moderate impairment and a rating in excess of 20 percent is not warranted prior to January 30, 2015.

The January 30, 2015, VA examination marked a turning point in the state of the Veteran's left upper extremity radiculopathy.  Based on the facts found, it was at this point that it became factually ascertainable that an increase in severity occurred, that is, that left upper extremity radiculopathy resulted in moderate impairment.  The Board finds, however, that a rating in excess of 30 percent for left upper extremity radiculopathy is not warranted at any time during the appeal period.  Significantly, the Veteran's left upper extremity radiculopathy is almost exclusively productive of occasional sensory and reflex impairment.  While he reports decreased grip strength, more than a dozen neurological examinations conducted throughout the appeal period show that motor function and strength have been normal.  While the Veteran may experience decrease grip strength, the neurological evidence of record unanimously suggests that such is not due to his service-connected left upper extremity radiculopathy.  Therefore, a rating in excess of 30 percent for moderate impairment for a minor extremity is not warranted at any point during the appeal period.  See 38 C.F.R. § 4.124a, 8511.

iv.  Radiculopathy of the Right Lower Extremity

The Board finds that the Veteran experiences right lower extremity radiculopathy due to his service-connected spinal disabilities, which impairs his sciatic nerve.  As such, a separate disability rating is warranted under Diagnostic Code 8520 (sciatic nerve) as of March 5, 2007, the date where such symptoms were first demonstrated.

The Veteran has reported that back pain radiates into his lower extremities, causing tingling, numbness, and stiffness, which result in difficulty walking.  See e.g., Board hearing (July 2014).

Neurological examinations showed hypoactive reflexes in the right Achilles in July 2011, September 2011, January 2012 and decreased sensation to vibration and light touch in the feet in March 2007, November 2010, January 2012, and January 2015.  See VA treatment records (March 5, 2007; November 19, 2010; September 19, 2011; January 23, 2012); VA examinations (November 2010, July 2011, January 2015).  However, neurological examinations in October 2005, July, 2008, May 2009, March 2010, November 2010, January 2011, October 2011, May 2012, and October 2014, show that sensory, motor, and reflex functions were normal.  See VA treatment records (July 28, 2008; May 12, 2009; November 5, 2010; January 30, 2011; October 26, 2011; May 31, 2012; October 30, 2014); VA examinations (October 2005, March 2010, May 2011). 

During a January 2015 VA spine examination, the Veteran reported moderate paresthesias and/or dysesthesias in the right lower extremity, which impaired his ability to stand, stoop, kneel, lift, and carry.  The examiner diagnosed radiculopathy of the right lower extremity and opined that it resulted in moderate impairment of the sciatic nerve.  The examiner noted that there is no paralysis of the lower extremity nerves and that impairment is sensory and intermittent.

After resolving any doubt in the Veteran's favor, the Board finds that right lower extremity radiculopathy has manifested, at worst, in moderate impairment of the sciatic nerve for the entire period of the appeal.  The rationale is that neurological examinations of record show that right lower extremity radiculopathy impaired sensory and reflex functions nearly twice as often as left lower extremity radiculopathy, which has been evaluated as mild.  Additionally, the January 2015 VA examiner opined that right lower extremity radiculopathy results in moderate impairment of the sciatic nerve.  Having considered the Veteran's reported symptoms, the Board finds that the neurological examination results reflect intermittent sensory and reflex impairment demonstrative of moderate impairment.  Moreover, these examination reports represent persuasive medical evidence against any motor, strength, or coordination deficits further, which further supports the finding of moderate impairment.  For these reasons, the Board finds that the preponderance of evidence is against a finding of moderately severe impairment at any point during the appeal period.  Therefore, a 20 percent rating, but no higher, for right lower extremity radiculopathy is warranted for moderate impairment of the sciatic nerve.  See 38 C.F.R. § 4.124a, 8520.


v.  Other Neurological Abnormalities

In addition to considering the orthopedic manifestations of spinal disabilities, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  However, the evidence does not show, that his service-connected spinal disabilities result in neurological abnormality other than service-connected radiculopathy.  While during the July 2014 Board hearing the Veteran reported constipation and erectile dysfunction, the January 2015 VA examiner opined that the Veteran's service-connected spinal disabilities do not result in any neurological abnormalities other than service-connected radiculopathy.  Moreover, the competent medical evidence fails to show bladder or bowel impairment, or erectile dysfunction that has been attributed to his service-connected spine disabilities.  Therefore, in the presence of the January 2015 VA examiner's uncontroverted medical opinion, which is supported by the remainder of the competent evidence of record, the Board finds that, at no time during the appeal period, have the Veteran's service-connected spinal disabilities resulted in neurological abnormalities other than the service-connected radiculopathy.

iv.  Other Considerations

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

The Board has considered whether additional staged ratings under Fenderson, supra, and Hart, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable through each appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted.

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the first Thun element is not satisfied here for any of the disabilities.

In this regard, the Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, limitation of motion, fatigue, lack of endurance, weakness, stiffness, swelling, flare-ups, crepitus, and feelings of giving way, locking, and popping requiring constant cane use, which result in difficulty with weightbearing, physical activity, prolonged standing and sitting, and sleep.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  Additionally, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in weightbearing, physical activity, prolonged standing and sitting, and sleep due to pain.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's service-connected thoracolumbar and cervical spine disabilities are manifested by signs and symptoms such as limitation of motion, pain, weakness, fatigue, stiffness, spasm, flares, incoordination,  guarding, and abnormal spinal contour, which result in instability of station; disturbance in locomotion; and difficulty with weightbearing, physical activity, turning his head, and prolonged standing and sitting.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion and spinal contour.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As discussed above, for all musculoskeletal and joint disabilities, the rating schedule specifically contemplates functional loss due to factors such as decreased or abnormal excursion, strength, speed, coordination, endurance as well as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's spinal disability picture, which is manifested by impairment in stability of station, locomotion, weightbearing, physical activity, turning his head, and prolonged standing and sitting.  In short, there is nothing exceptional or unusual about the Veteran's thoracolumbar and cervical disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Significantly, the service-connected spinal disabilities also result in the service-connected radiculopathy of the upper and lower extremities, which have manifested by signs and symptoms such as impaired reflex, motor, strength, coordination, and sensory functions, to include pain, tingling, numbness, and decreased grip strength.  The diagnostic codes in the rating schedule corresponding to disabilities of the radiculopathy provide disability ratings on impairment of the sciatic and middle radicular nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8511, 8520.  The Diagnostic Codes for peripheral nerve injuries and their residuals specifically contemplate relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Given the variety of ways in which the rating schedule contemplates functional loss for nerve impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's radiculopathy of the upper and lower extremities, which is manifested by impaired reflex, motor, strength, coordination, and sensory functions, to include pain, tingling, numbness, and decreased grip strength.  In short, there is nothing exceptional or unusual about the Veteran's radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected knee, spine, and nerve disabilities.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of these disabilities alone, or in combination with his other service-connected disabilities, is warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Board observes that the Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC  "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  In the instant case, the Veteran has been awarded a TDIU for the entire appeal period based on his service-connected bilateral knee, thoracolumbar spine, which includes consideration of any associated neurological impairments, and cervical spine, which includes consideration of any associated neurological impairments, disabilities.  As such, the issue of TDIU is moot with respect to the issues adjudicated herein. 

In reaching the decisions herein, the Board has resolved all doubt in favor of the Veteran.  To the extent any aspect of his claims was denied, the Board finds that the preponderance of the evidence is against any additional higher or separate ratings.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7.


ORDER

A rating in excess of 10 percent for chondromalacia of the right knee is denied.

A rating in excess of 10 percent for chondromalacia of the left knee is denied.

An initial rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine with limitation of motion is denied.

An initial rating in excess of 10 percent for cervical spine condition is denied.

From September 8, 2007, to January 29, 2015, an initial 20 percent rating, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

As of January 30, 2015, a 40 percent rating, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits. 

From November 29, 2007, to January 29, 2015, an initial 20 percent rating, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

As of January 30, 2015, a 30 percent rating, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits. 

The assignment of a separate rating for left lower extremity radiculopathy, evaluated as 10 percent as of January 26, 2007, was proper; the appeal is denied.  

As of March 5, 2007, the criteria for an initial rating 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


